DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/374,470 ADVANCED HYGIENIC EXCRETA SYSTEM, filed 07/13/2021. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1, 2 and 7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPN Kramer 7,537,069.  As best understood by the Examiner, in claims 1-2, 11-13 Kramer discloses (see figure 1) a frame (proximate 158, 302, 372)  a seat 128, 380 attached to the frame and having a front angled position, horizontal and rearward angled position so that a user’s rectum below a user’s knees when the seat is in a rearward position; a footrest assembly 168, 300 attached to the frame and having a footrest 156, 157, 158, 322, wherein the footrest is configured to be received into the base and to extend away from the base to support feet and legs of the user when the user is in a seated position (see figures 2 and 9-10); a footrest cover 157 included in the footrest assembly configured to conceal the footrest when the footrest is received into the base; an arm rest assembly 120, 122, 236, 292 having an arm rest attached to the seat and wherein the arm rest is configured to be received into the base and to extend away from the base to support a user’s arm when the user is transitioning from a standing position to the seated position (see figures 2, 7-10, 27); an arm rest cover 360 (see figures 7 and 10) included in the arm rest assembly configured to conceal the arm rest when the arm rest is received into the base; wherein a rear portion of the seat is configured to extend upwards and forward from the base to assist the user in transitioning from the standing position to the seated position (see figures 8-9); and, a controller 164 carried by the base and connected to a motor set 2200 (see para 0090-0093, 0099-0100) connected to the seat, footrest assembly and arm rest assembly and configured to receive input from an input device 124, 224, 170, 192 (see para 0085) and actuate the motor set. Kramer discloses all the limitations of the invention in multiple embodiments but does not specify whether the frame has a retracted/operational position or if the motor is connected to the seat, footrest and arm rest; however, Kramer does show in Figure 15 a teaching of the frame having multiple positions and a teaching of the motor connected to other parts for movement. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Kramer in view of the teachings of various embodiments of the prior art [of Kramer] to adjust the parts for movement to accommodate a user. 
As to claim 7, Kramer discloses the footrest assembly includes a footrest pivot (see figure 8) configured to change an angle of the footrest relative to a horizontal plane. 
Allowable Subject Matter
Claim 3-6,8-10, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the limitations of the base claim and any intervening claims.  Claims 17-20 are free from the prior art of record.
					Conclusion

The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US Patent 8,272,081 B2 to Anderson et al is directed to the state of the art as a teaching of a seat lift system attached to a frame.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        



















Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."